Citation Nr: 1626881	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected residuals of fracture, left big toe, and hammer toes disabilities. 
 
2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of fracture, left big toe, and hammer toes disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1980 to February 1984. 

These matters come on appeal to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Lincoln, Nebraska (RO), which in pertinent part, denied the benefits sought on appeal. 

In January 2013, the Veteran testified before the undersigned during a Board hearing via videoconference from the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

In July 2014, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include updating the claims folder with the Veteran's VA treatment records since 2011, and providing him with VA examination to determine the nature of his disorder and whether his conditions were secondary to his service-connect disabilities.  Based on a review of the claims folder, the Board finds that there has been compliance with the 2014 remand directives, and no further action is needed at this time.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).






FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's current left foot disorder, to include degenerative arthritis, had an onset until years after his period of service, and the preponderance of the competent evidence is against a finding that is etiologically related to service, to include as proximately caused or aggravated by his service-connected residuals of fracture, left big toe, and hammer toes disabilities.
 
2.  The competent medical evidence does not demonstrate that the Veteran's current lumbar spine disorder had an onset until decades after his period of service, and the preponderance of the competent evidence is against a finding that is etiologically related to service, to include as proximately caused or aggravated by his service-connected residuals of fracture, left big toe, and hammer toes disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, VA sent letters to the Veteran in July 2011 that satisfied VA's duty to notify.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, records from Social Security Administration, and identified private treatment records, as well as his lay statements.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his claims.  38 C.F.R. § 3.159(c)(4). 

VA provided the Veteran with feet and spine examinations July 2011 and September 2014, as well as VA foot examination in August 2013, and the record contains a supplement VA medical opinion report dated in July 2012.  In each of the VA examination reports, the VA examiners recorded the Veteran's reported medical history and findings from clinical evaluation, as well as provided diagnoses for the claimed disorders.   In addition, in the July 2012 VA medical opinion report, the VA examiner  specifically addressed whether his claimed lumbar spine conditions was directly a result of his period of service, and the September 2014 VA examiners provided medical conclusions addressing whether the Veteran's claimed conditions were secondary to his service-connected disabilities.  Each of these medical conclusions was based on review of the claims folder, and supported by a thorough rational statement.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records have been updated in the claims folder, and adequate VA medical opinions were obtained in conjunction with the Veteran's claims.  A review of the record reflects compliance with the Board's 2014 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, such as arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for a left foot disorder (other than residual of left big toe fracture and hammer toes) and lumbar spine disorder.  He primarily asserts that each of his claimed condition is secondary to his service-connected residuals of fracture, left big toe, and hammer toes disabilities.  He believes that his current left foot and lumbar spine disorders are the result of his abnormal gait attributed to his service-connected disabilities. 

The Veteran's service treatment records show that upon his enlistment into service, his lower extremities and spine were evaluated as normal.  A February 1982 service treatment records show that the Veteran sustained injury from dropping a machine gun on his first and second left toe.  On clinical evaluation, the toenails were hanging loose, but he had full range of motion in his foot and neurologic evaluation was normal.  X-ray film revealed findings of a fracture of the distal phalange of the left first toe.  The first and second toenails were removed and the Veteran was placed on a physical profile until the foot healed.  A March 1982 treatment note shows that the Veteran's toes were healing well and there was no evidence of infection.  In September 1983, the Veteran sought treatment for low back pain.  There was evidence of tenderness on clinical evaluation.  The Veteran was assessed with muscle strain.  The report of a January 1984 examination prior to separation shows that the Veteran's feet and spine were evaluated as normal, despite his complaints of foot pain and back pain.  Although he denied having had experienced recurrent back problems, the Veteran informed the examiner that he hurt his back while lifting equipment in 1983, and his back hurts occasionally.  He also reported that he has occasional pain in his left great toe. 

The Veteran was afforded a VA orthopedic examination in December 1992 in conjunction with his claim for residuals of left foot injury.  That examination report shows that the Veteran's fracture of the first left distal phalanx was evaluated as well-healed, and there was evidence of good range of motion and no tenderness over the distal phalanx.  X-ray films revealed evidence of some irregularity at the distal aspect of the distal phalanx consistent with an old trauma, but there were no other abnormalities.  The Veteran reported that his left first toe bothers him in cold weather. 

The first post-service medical evidence of low back problems comes in 2010, and the Veteran was assessed with degenerative arthritis of the lumbar spine.  VA and private treatment records show that the Veteran reported that he had sustained back injuries while performing his work-related duties as a postal worker.  A November 2010 private consultation evaluation report shows that the Veteran reported a history of three work-related back injuries.  The first injury occurred in approximately 2004 when strained his back after repetitively leaning over the passenger seat to pick up mail items off the floor.  He later injured his back in 2008 while setting down a package, and he again injured his back in 2010, when he was walking his mail route and stepped in a hole.  An August 2011 VA treatment record shows that the Veteran reported a history of back pain and left pain that he believed was related to his work at the post office.  He reported that his back problems began in 2005 when he was forced to work on off the floor at the post office, and his back problems had progressively worsened in 2007 when he injured his back while placing a package on the floor.  He also reported that he re-injured his back in October 2010 when he stepped in a hole.  

The report of a July 2011 VA examination report shows that the Veteran was assessed with mild degenerative disc disease of lumbar spine based on x-ray evidence and he was assessed with left foot mild pes planus based on clinical evidence.  X-ray film of the left foot revealed findings of hallux valgus, degenerative joint disease of the first metatarsal phalangeal joint, and bunion.  Notably, x-ray film of the right foot also revealed findings of degenerative joint disease of the first metatarsal phalangeal joint and bunion.  The examination report also contains findings of an antalgic gait and it was noted that the Veteran had abnormal weight bearing with pes planus. 

The report of an August 2013 VA foot examination show findings of hallux valgus and degenerative joint disease of the first metatarsal phalangeal joint in both feet.  

September 2014 VA feet and spine examination reports show diagnoses of degenerative arthritis of the lumbar spine, and degenerative arthritis of the feet.  There was no finding of gait abnormality observed on clinical evaluation. 

A review of the medical evidence of record demonstrates that the Veteran has current disabilities involving his left foot (other than residual of left big toe fracture and hammer toes) and his lumbar spine.  See VA and private treatment records as well as the VA examination reports dated in July 2011, August 2013, and September 2014.  

However, the medical evidence of record not shows that the Veteran had any of these current disabilities in service, at separation, or until years after his discharge from service. 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The competent evidence of record does not demonstrate that the Veteran's current diagnosed degenerative arthritis of the lumbar spine or degenerative arthritis of the feet had an onset during his period of service or within the first year after his separation from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the first diagnostic evidence of degenerative arthritis involving the Veteran's feet and spine is not shown until 2010 for his lumbar spine and until 2011 for his feet.  In addition, the first competent medical evidence of pes planus in the left foot comes during the 2011 VA feet examination.  Notably, the 1992 VA orthopedic examination only shows findings of x-ray evidence of old trauma at of the left first distal phalanx and residual scar, and which the Veteran has already been awarded service-connected for these disabilities.  

The medical evidence does not demonstrate the Veteran's current left foot and lumbar spine disorders had an onset until two decades after his period of service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Service connection is not warranted on a presumptive basis for chronic disease manifested within one year of separation from service.  See 38 C.F.R. §§ 3.307, and 3.309. 

In addition, there is no favorable medical nexus opinion of record that supports medical links between the current left foot and lumbar spine disorders and the Veteran's period of service.  In this regard, the July 2012 VA examiner concluded that it was less likely than not that the Veteran's current low back disorder is related to his period of service, to include in-service complaints of back pain.  The VA examiner stated that this medical conclusion was based on a review of the claims folder and findings from clinical evaluation.  The VA examiner noted that the Veteran did not seek treatment for back problems until two decades after his separation from service, and after intervening work-related back injuries.  The VA examiner observed that the Veteran informed his treating medical providers that his current back problems occurred after his various work-related injuries.  The VA examiner noted that although the service treatment records documented back problems in September 1983 and the Veteran continued to report low back problems in January 1984, no chronic back problem was identified at the time of the Veteran's separation from service.  Rather, the VA examiner noted that more than 20 years passed before the Veteran first sought treatment for chronic back problems.   The VA examiner concluded that it was less likely than not that the Veteran's current diagnosed low back disorder was related to his period of service, to include his in-service complaints of back pain.  There is no medical opinion to the contrary. 

With respect to the Veteran's current left foot disorder (other than residuals of left foot injury and hammertoes), both the August 2013 and September 2014 VA examiners concluded that the Veteran did not have any other left foot disorder (other than his already service-connected residuals of left foot injury and hammertoes) that was related to his in-service left foot injury.  The August 2013 VA examiner noted that although there was x-ray evidence of degenerative arthritis and findings of hallux valgus, only the Veteran's first and second hammertoes disabilities were associated with his in-service left foot injury.  Similarly, the September 2014 VA examiner opined that the Veteran's current left foot disorders were not related to his in-service left foot injury.  Rather, the September 2014 VA examiner concluded that the Veteran's current left foot disorders were more likely due to wear and tear from his work at the Post Office as well as due to lower extremity discomfort related to his back condition.  There is no medical opinion of record that indicates that the Veteran's current left foot disorders are directly related to his period of service. 

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Here, the medical evidence fails to demonstrate that the Veteran's degenerative arthritis manifested to a compensable degree with in the first year after separation and does not support a continuity of the Veteran's symptoms between his separation from service in 1984 until 2010 when degenerative arthritis was first shown by diagnostic evidence.  See Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330   (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between his current claimed disorders and his period of service. Based on the foregoing, the Board finds that a medical link between the Veteran's left foot and lumbar spine disorders and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for any of the claimed conditions.

Turning to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his current left foot and lumbar spine disorders are proximately caused or aggravated by his service-connected residuals of left foot and hammertoe disabilities.  See 38 C.F.R. § 3.310. 

Here, the Board finds that the preponderance of the competent evidence of record weighs against a finding that the Veteran's current left foot and lumbar spine disorders are proximately caused or aggravated by his service-connected disability.  

In the September 2014 VA examination report, the VA examiner concluded that the Veteran's left foot and lumbar spine disorders were not caused or aggravated by his service-connected disability.  These medical opinions were based on a review of the evidence, a history provided by the Veteran, and a physical examination.  The VA examiner observed that the Veteran's service-connected residuals of left foot injury appeared well-healed, and the Veteran reported that  his current disabling foot condition started when his work routine was changed at the Post Office and his back problems were associated with work-related injuries.  

With regard to the back disorder, the September 2014 VA examiner found that a review of the medical evidence and medical literature did not provide a mechanism by which the service-connected foot disabilities would cause or aggravate his back condition.   In this regard, the VA examiner observed that the Veteran did not exhibit the type of abnormal gait due to his service-connected left foot disability which would reasonably be expected to lead to a back disorder.  

Concerning the Veteran's left foot disorder, the VA examiner found that the location of his left foot pain did was not compatible with it being related to his service connected left foot disabilities.  Rather, the radiographic evidence revealed degenerative changes in both feet were fairly symmetric, and suggested that his current left foot disorders were likely related to his work at the Post Office.  The VA examiner concluded that the Veteran's current left foot disorders are separate conditions from his service-connected residuals of left foot injury and hammertoes, and his current left foot disorders were not caused = or aggravated by the service-connected disability.  

The Board has considered the Veteran's assertions that his left foot and lumbar spine disorders are related to his period of service or as secondary to his service-connected disability.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current left foot and lumbar spine disorders and his period of service or secondary to his service-connected disability through his observation of his symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 303   (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the more probative competent medical opinions of record come from the VA examiners, and those opinions weigh heavily against the Veteran's claims. 

In sum, the weight of the evidence is against a finding that the Veteran's current left foot and lumbar spine disorders are related to service, to include as secondary to his service-connected disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.



ORDER

Entitlement to service connection for a left foot disorder is denied. 

Entitlement to service connection for lumbar spine disorder is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


